Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments to claim 1 which overcome the 102 and 103 rejections.  As such the rejections are withdrawn.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 11-23 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the body portion”.  This lacks antecedent basis.  Further it is unclear how the housing and the brush body are connected through a body portion of an additional component.  As such the claim is determined to be indefinite.  For examination purposes, the claim is to be interpreted as “a body portion of the housing”.


Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 13-23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zmrhal (US D702,046) in view of Pignato (US 2,668,972).
Regarding claim 1 (Currently Amended) Zmrhal discloses a hair brushing device comprising: 
a housing (Please see Annotated Figure 1 below for Item numbers; Item C) having an internal space therein; and 
a brush face comprising a first plurality of bristles (Item D) extending from a first brush surface and a second plurality of bristles (Item E) extending from a second brush surface; 
wherein, the brush face is releasably mounted to the housing (it appears that the brush member is held in by Items B, Figure 1 and 7 show the two different positions); 

wherein the brush face is configured to be reversible by completely removing the face from the housing and rotating the brush face so that the surface with the first plurality of bristles within the internal space then faces outwards from the housing; wherein the housing in a plane parallel to the first surface of a mounted brush face has a length greater than a greatest depth of the housing perpendicular to the first surface (Figure 12 shows the lengths longer than the depth), 
wherein a mechanism for securing the brush face into the body portion of the housing is provided, wherein the mechanism comprises at least one protrusion on an outer perimeter of the brush face (Item B); and 
wherein a tab (Item A) is provided on at least one edge of the brush face with the tab extended beyond the outer perimeter of the brush face so that, when attached to the housing, the tab overhangs the housing.
Zmrhal fails to explicitly disclose wherein the mechanism comprises at least one protrusion on an outer perimeter of the brush face which can be received into corresponding depressions on an internal edge of the body.  Zmrhal doesn’t explicitly show a detail of the housing without he brush body.
Pignato teaches a brush wherein the mechanism comprises at least one protrusion on an outer perimeter of the brush face which can be received into corresponding depressions on an internal edge of the body (Item 45 connects with Item 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the housing of Zmrhal with the depressions as taught by Pignato. Although the protrusion would provide more resistance to the housing, it is more likely that there is a corresponding depression 

    PNG
    media_image1.png
    471
    791
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    390
    615
    media_image2.png
    Greyscale

Annotated Figure 6
“Hair brushing device” is viewed as intended use. Since there are no limitations to the types of bristles or how they are particular to hair, any type of brush can be capable of brushing hair.
“the first surface” is to be interpreted as “the first brush surface”.  
Regarding claim 13 and 20 (Previously Presented) Zmrhal in view of Pignato disclose the brush of claim 1, wherein the brush lacks a handle extending from the housing (Zmrhal Figure 1 has no handle).
Regarding claim 14 (Previously Presented) Zmrhal in view of Pignato disclose the brush of claim 1, wherein the housing is symmetrically indented (as best understood, Pignato discloses the indentations/depressions on both sides of the housing).
Regarding claim 15 (Previously Presented) Zmrhal in view of Pignato disclose the brush of claim 14, wherein the indentations are symmetrical in the plane parallel to the first surface (as best understood, Pignato discloses the indentations/depressions on both sides of the housing.  Since the brush body of Zmrhal is removable and the first surface is located on the brush body, the parallel plane can be in any direction, since the brush body can be rotated freely).
Regarding claim 16 (Previously Presented) Zmrhal in view of Pignato disclose the brush of claim 1, wherein the housing covers the brush face not facing outwards (Zmrhal Figure 1).
Regarding claim 17 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein the brush face received within the internal space is covered by the housing (Zmrhal Figure 1).
Regarding claim 18 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein the internal space is an enclosed space (Zmrhal Figure 1).
Regarding claim 19 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein brush face is adapted to be released from the mount by a user and 
Regarding claim 21 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein the brush is configured so that the brush face is reversible by releasing the brush face from the housing and remounting with the bristles initially received within the internal space facing outwards (Zmrhal Figure 1 and 7 show the two different positions).
Regarding claim 22 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein starting with the first brush surface facing outwards from a first side of the housing, when the brush face is reversed the second brush surface faces outward from the first side of the housing (Zmrhal Figure 1 and 7 show the two different positions).
Regarding claim 23 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein the housing in the plane parallel to the first surface of a mounted brush face has a length greater and width greater than a greatest depth of the housing perpendicular to the first surface (Zmrhal Figure 11 and 12).
Regarding claim 26 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein said rotating comprises rotation of the brush face 180 degrees along an axis parallel to the plane parallel to the first surface (Zmrhal Figure 1 and 7 show the two different positions).
Regarding claim 27 (Previously Presented) Zmrhal in view of Pignato disclose the hair brush of claim 1, wherein the brush face is planar Zmrhal (Figure 11).

Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zmrhal (US D702,046) in view of Pignato (US 2,668,972) in view of Reisman (US 5,664,278).
Regarding claims 4 and 12 (Previously Presented) Zmrhal in view of Pignato disclose the brush device according to claim 1 Zmrhal in view of Pignato fail to explicitly disclose said first brush face comprises multiple lengths of bristles, wherein the multiple lengths comprise one or more rows of mid-length bristles, one or more rows of relatively short bristles compared to the mid-length bristles, and one and one or more rows of relatively long bristles compared to the mid-length bristles.
Reisman teaches a brush face comprising multiple lengths of bristles (Figure 5), wherein the multiple lengths comprise one or more rows of mid-length bristles (Item 28), one or more rows of relatively short bristles compared to the mid-length bristles (Item 32), and one and one or more rows of relatively long bristles compared to the mid-length bristles (Item 27).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the bristles of Zmrhal with the multiple length bristles as taught by Reisman.  This bristles configuration is able to adapt to uneven surfaces of food products including fruits and vegetables.  Fruits have a curved surface, can be fragile, and only require light scrubbing.  Having multiple bristle lengths allows for the bristles to adequately contact the varying curvature of the fruit without much additional pressure (Reisman Column 2 Lines 24-50).

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zmrhal (US D702,046) in view of Pignato (US 2,668,972) in view of Fear (US 1,765,065).
Regarding claim 11 (Previously Presented) Zmrhal in view of Pignato disclose the brush device according to claim 1.  Zmrhal in view of Pignato fail to disclose wherein a recess is provided in the housing adjacent to the tab.
Fear teaches a recess is provided in the housing adjacent to the tab (Items 19 and 20).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the recess in the housing around the tab as taught by Fear to the brush of Zmrhal.  Since such a change would simply be a change in the housing shape 
Response to Argument
When updating the Examiner’s search for more relevant art, new references were found which teach the tab that was previously objected to.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723